Citation Nr: 1701200	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  07-34 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to the service-connected bilateral knee patellar instability.

2.  Entitlement to service connection for right knee degenerative joint disease, to include as secondary to the service-connected bilateral knee patellar instability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously before the Board in October 2010 and June 2014, when it was remanded for further development.

As noted in the Board's June 2014 remand, the Veteran appointed a private attorney as his representative in September 2013.  A review of the attorney-client fee contract shows it only applied to claims in which the notice of disagreement was filed after June 20, 2007.  The notice of disagreement for this appeal was filed in February 2006.  Accordingly, the Board considers the Veterans Service Organization listed on the title page of this decision to be continuing its representation of the Veteran in this appeal.

In July 2010, the Veteran testified at a hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record.  In August 2016, the Board notified the Veteran of his right to another hearing pursuant to 38 U.S.C. § 7107 (c) (West 2014).  In September 2016, the Veteran submitted a written statement declining a second hearing.  Thus, the Board will proceed with consideration of his appeal.




FINDINGS OF FACT

The Veteran's bilateral knee degenerative joint disease is proximately due to his service-connected bilateral knee patellar instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the record establishes the Veteran has bilateral knee degenerative joint disease.  This diagnosis has been confirmed by x-ray evidence during VA examinations and has been noted in treatment records dating back more than twenty years.  Therefore, the current disability requirement has been met with respect to the claims on appeal.  The only issue that remains is whether the current disabilities are the result of service or proximately due to, or aggravated by, a service-connected disability.

In May 2015, a VA examiner who provided an opinion regarding bilateral knee degenerative joint disease determined the condition is at least as likely as not caused by or a result of the Veteran's service-connected patellar instability.  In the examination report, the May 2015 VA examiner detailed a history of the claimed knee disabilities.  The May 2015 VA examiner noted the Veteran has a well-documented history of recurrent patellar dislocations and at least three surgeries on both knees to correct the patellar instability issues that led to degenerative changes in both knees.  Thus, the May 2015 VA opinion links the claimed degenerative joint disease to the service-connected patellar instability.

The Board notes a January 2015 VA examiner determined the Veteran's bilateral knee degenerative joint disease is less likely than not secondary to the service-connected patellar instability.  The January 2015 examiner explained the patella is a structure located over and external to the actual femoro-tibial knee joint.  The January 2015 VA examiner explained there is no objective scientific data that shows patellar subluxations cause or aggravate primary osteoarthritis of the knee joint itself.  Yet, the January 2015 examiner did not provide any citations to support this broad, conclusory statement.  Further, the opinion of the May 2015 VA examiner, which links the Veteran's degenerative joint disease to surgical procedures to correct the patellar instability, appears more consistent with the Veteran's treatment records.  Irregularity of the tibia related to corrective surgical procedures has been noted on x-ray dating back to the mid-1990s.  An April 1997 radiographic report explicitly noted post-surgical changes of the superior aspect of the tibia in the context of an osteoarthritis diagnosis.  This chronic irregularity of the tibia was noted as recently as January 2016 by a VA physician who diagnosed tricompartmental degenerative joint disease.  Thus, the Board finds the probative value of the January 2015 VA opinion is somewhat diminished because it does not contemplate the possibility of degenerative changes of the knee as a result of surgical procedures to address patellar instability.

In sum, the Board finds the evidence is in at least relative equipoise as to whether the Veteran's bilateral degenerative joint disease is secondary to his service-connected bilateral patellar instability.  Resolving reasonable doubt in the Veteran's favor, the Board finds service connection for bilateral knee degenerative joint disease is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left knee degenerative joint disease is granted.

Entitlement to service connection for right knee degenerative joint disease is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


